DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 15 is objected to because of the following informalities:  the preamble recites “NF management framework” without first defining what NF stands for. The first instance of an acronym should be written out for the sake of clarity. Examiner requests that the claim is amended to read “Network Function (NF)” as applicant has done in Claims 1 and 8, for example.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lee (US 20180123943 A1), hereafter L1.
Regarding Claim 15, L1 discloses the below limitations:	A NF management framework, being provided by a container-based network functions virtualization (NFV) platform (L1 abstract wherein a container-based NFV platform is disclosed), and being configured to:	for any arriving packet, use the container-based NFV platform to perform one or more of	performing transmission over a custom NF service chain (Par 49 GRO calculates a VNF chain path in a load balancing manner), and	for any NF, use the container-based NFV platform to perform one or more of	dynamic resource assignment (Par 46 SDN controller 110 assigns the VNFIs in the network 120; Par 48 discloses dynamic assignment of VNFIs by the SDN controller 110; Par 53 discloses the GRO performing dynamic re-calculation of VNFIs);
Examiner notes that because the limitation that recites “reused based on CPU reuse rules” is optional, the claim is interpreted under BRI to not require a teaching of this limitation to fully read upon the claim. As such, the reuse rules R1-R4 claimed are also unnecessary to fully read upon the Claim 15.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20180123943 A1), hereafter L1, in view of Yeung (US 20190132211 A1), hereafter Y1.
Regarding Claim 1, L1 discloses the below limitation:	at least one master node and at least one slave node (L1 Fig 1 SDN controller 110 (e.g. master node) with VNF forwarders 131, 133 and 135 or VNF resource containers 141, 143, 145 and 147 (e.g. slave nodes); alternatively Fig. 2 GRO 270 (e.g. master node)), and	being characterized in that, the master node is configured to, based on interference awareness, assign container-based network functions (NFs) in a master-slave-model-based (Par 46 SDN controller 110 assigns the VNFIs in the network 120), distributed computing system that has	at least two slave nodes to each said slave node (Fig 1 VNF forwarder 131 (e.g. slave node) which is connected to VNF resource containers 141 and 143 (e.g. two slave nodes)) in a manner that	relations among characteristics of the to-be-assigned NFs (Par 47 SDN controller 110 may employ a shortest path algorithm to calculate a VNF chain path (e.g. requiring knowledge of topological characteristics of available NFs)),	communication overheads between the individual slave nodes (Fig 2 Node-VNF Resource Container Connectivity Matrix 280; Par 53 matrix 280 is based on connectivity data sent by VNF forwarders and contains VNF resource tables),
L1 does not disclose the below limitation:	info of load flows of the to-be-assigned NFs,	processing performance inside individual slave nodes, and	load statuses inside individual said slave nodes are measured.
In the same field of endeavor of container-based network function virtualization, Y1 does disclose the below limitation:	info of load flows of the to-be-assigned NFs (Y1 Par 22 system can determine a respective status (e.g. load) of a VNFM),	processing performance inside individual slave nodes (Par 27 discloses performance measurements for the functions of VNFs 122), and	load statuses inside individual said slave nodes are measured (Par 22 system can determine a respective status (e.g. load) of a VNFM).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the container-based network virtualization platform of L1 to include monitoring status of virtualized network functions, including performance and load, as taught by Y1.  The suggestion/motivation to do so would have been to monitor status of containers in order to reassign resources in response to high loads, poor performances, or other issues that may arise in the virtualized network functions. Therefore, it would have been obvious to combine L1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, L1 discloses the below limitation:	having a master node based on interference awareness, assign container-based network functions (NFs) in a master-slave-model-based, distributed computing system that has at least two slave nodes to each said slave node (L1 Fig 1 SDN controller 110 (e.g. master node) with VNF forwards 131, 133 and 135 or VNF resource containers 141, 143, 145 and 147 (e.g. slave nodes)) in a manner that	relations among characteristics of the NFs (Par 47 SDN controller 110 may employ a shortest path algorithm to calculate a VNF chain path (e.g. requiring knowledge of topological characteristics of available NFs)),	communication overheads between the individual slave nodes (Fig 2 Node-VNF Resource Container Connectivity Matrix 280; Par 53 matrix 280 is based on connectivity data sent by VNF forwarders and contains VNF resource tables),	thereby providing the system with NF services, balancing loads among the nodes and adapting the system to dynamic load fluctuation of the flow (Par 49 GRO calculates a VNF chain path in a load balancing manner).
L1 does not disclose the below limitation:	info of load flows of the to-be-assigned NFs,	processing performance inside individual slave nodes, and	load statuses inside individual said slave nodes are measured,
In the same field of endeavor of container-based network function virtualization, Y1 does disclose the below limitation:	info of load flows of the to-be-assigned NFs (Y1 Par 22 system can determine a respective status (e.g. load) of a VNFM),	processing performance inside individual slave nodes (Par 27 discloses performance measurements for the functions of VNFs 122), and	load statuses inside individual said slave nodes are measured (Par 22 system can determine a respective status (e.g. load) of a VNFM),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the container-based network virtualization platform of L1 to include monitoring status of virtualized network functions, including performance and load, as taught by Y1.  The suggestion/motivation to do so would have been to monitor status of containers in order to reassign resources in response to high loads, poor performances, or other issues that may arise in the virtualized network functions. Therefore, it would have been obvious to combine L1 and Y1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, L1 discloses the limitations of Claim 15.
L1 further discloses the below limitation:	wherein the container-based network functions virtualization (NFV) platform comprises at least one master node and at least one slave node (L1 Fig 1 SDN controller 110 (e.g. master node) with VNF forwards 131, 133 and 135 or VNF resource containers 141, 143, 145 and 147 (e.g. slave nodes)),	the master node is configured to, based on interference awareness, assign container-based network functions (NFs) in a master-slave-model-based, distributed computing system that has at least two slave nodes to each said slave node (see above) in a manner that	relations among characteristics of the to-be-assigned NFs (Par 47 SDN controller 110 may employ a shortest path algorithm to calculate a VNF chain path (e.g. requiring knowledge of topological characteristics of available NFs)),	communication overheads between the individual slave nodes (Fig 2 Node-VNF Resource Container Connectivity Matrix 280; Par 53 matrix 280 is based on connectivity data sent by VNF forwarders and contains VNF resource tables),
L1 does not disclose the below limitation:	info of load flows of the to-be-assigned NFs,	processing performance inside individual slave nodes, and	load statuses inside individual said slave nodes are measured.
In the same field of endeavor of container-based network function virtualization, Y1 does disclose the below limitation:	info of load flows of the to-be-assigned NFs (Y1 Par 22 system can determine a respective status (e.g. load) of a VNFM),	processing performance inside individual slave nodes (Par 27 discloses performance measurements for the functions of VNFs 122), and	load statuses inside individual said slave nodes are measured (Par 22 system can determine a respective status (e.g. load) of a VNFM).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned NF management framework to include monitoring status of virtualized network functions, including performance and load, as taught by Y1.  The suggestion/motivation to do so would have been to monitor status of containers in order to reassign resources in response to high loads, poor performances, or other issues that may arise in the virtualized network functions. Therefore, it would have been obvious to combine L1 and Y1 to obtain the invention, as specified in the instant claim.

Allowable Subject Matter

Claims 2-7, 9-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the language of dependent Claim 2, namely “NFV platform at least comprises a master-node NF scheduling module, a master-slave communication module, and a slave node NF managing module”, overcomes prior art of record by including elements not present in the prior art. The organizing of specific tasks into discrete modules makes it so the NFV platform is scalable and easier to troubleshoot and update, as particular modules can be targeted for changes without affecting the entire platform. Further, none of the prior art of record, nor any prior art found, discloses a container-based network virtualization platform that includes discrete scheduling, communication and managing modules. Prior art L1 does disclose a global resource orchestrator, which could be comparable to either the scheduling or managing module. However, the instant application is novel over the prior art because it separates these functionalities into two modules as opposed to having a central orchestrator in charge of the entire platform. This is an advantage over the prior for the aforementioned reasons of scalability and upgradeability.
	For these reasons, dependent Claim 2 would be in condition for allowance if rewritten in independent form to include all limitations of the intervening claims. Dependent Claims 9 and 17 have substantially similar scope and would be in condition for allowance if rewritten in independent form for the same reasons as above. Dependent Claims 3-7, 10-14 and 18-20 each depend upon one of these claims, and would be allowable if the intervening claim is rewritten in independent form or alternatively if each of these claims are written in independent form to include all intervening claim limitations.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412